EXHIBIT 10.38
(JUNIPER NETWORKS LOGO) [f50665f5066502.gif]
PERSONAL & CONFIDENTIAL / FOR DISCUSSION ONLY
November 6, 2008
Mike Rose
RE: Offer of Employment
Dear Mike:
We are delighted to extend an offer to you to join Juniper Networks (“JNI” or
the “Company”) as Executive Vice President, Customer Care (Professional
Services, Operations and Support), reporting to Kevin Johnson. This offer is
contingent upon successful background investigation and approval by the
Compensation Committee of the Board of Directors. This letter will confirm the
terms of your employment with the Company as follows:
Base Salary: In consideration of your services, you will be paid an annual base
salary at a rate of $500,000 which will be paid semi-monthly in the amount of
$20,833.33 less applicable taxes, deductions and remittances, in accordance with
the Company’s normal payroll processing.
Incentive Bonus: You will be eligible to participate in the Juniper Networks
2009 Executive Incentive Bonus Plan with an annualized bonus target of 100% of
base salary. The terms of the plan and the related company goals and objectives
for 2009 have not yet been established by the Compensation Committee of the
Board. The plan and funding schedule is subject to change at any time during the
plan year. In addition, you will be eligible to participate in the Juniper
Networks 2008 Executive Incentive Bonus Plan with an annualized bonus target of
100% of base salary, prorated based on the number of days of your service to the
Company as an employee in 2008. Additional information about the plan, company
goals, and objectives will be available to you after the start of your
employment.
Hiring Bonus: In addition and subject to your commencing employment, you will be
entitled to receive a hiring bonus of $250,000 (less applicable withholding at
the supplemental tax rate). Should you voluntarily terminate your employment or
if or your employment is terminated by Juniper with Cause (as defined below),
you will be responsible for repayment (prorated) to the Company of the hiring
bonus. The proration will be determined based on the number of days remaining in
your first service year following the date of termination (the service year is
the 365 day period that starts on the date your employment commences.
Stock Options: Subject to compliance with applicable state and federal
securities laws, you will be granted a non-statutory option to purchase 200,000
shares JNI Common Stock be granted to you under the terms of the Company’s 2006
Equity Incentive Plan and related forms (the “Plan”). The option will be granted
effective on November 21, 2008 (the “Grant Date”), provided you commence
employment on or prior to November 21 (if you commence employment after
November 21, the Grant Date will be the next “third Friday of the month”
occurring after the commencement of employment). The option will have a term of
seven (7) years from the Grant Date. Your right to exercise the option will vest
cumulatively over a period of four years so long as you remain an employee of
the Company, with 12/48ths of the shares vesting on the one-year anniversary of
the Grant Date and 1/48th vesting each month thereafter.
Performance Shares: As part of your joining Juniper, you be granted in 2009 a
performance share award with an aggregate target of 100,000 shares of JNI Common
Stock (with a target of one third of that number for each of the three annual
measurement years). In addition, you will also be included in the 2009 annual
executive compensation process and will be eligible to receive additional
performance share awards as part of that process. The performance shares will be
granted to you under the 2006 Plan and the exact number of shares that you will
ultimately receive will be determined based on achievement of certain Company’s
performance targets for 2009, 2010, and 2011, as determined by the Compensation
Committee. You will only be entitled to shares earned under this award if you
remain an employee of the Company through the date of vesting, which will be
three (3) years from the date the

 



--------------------------------------------------------------------------------



 



award is granted. Additional information about the Plan, company goals, and
objectives will be available to you after the start of your employment.
Severance and Change in Control: JNI will enter into a severance agreement with
you on substantially the following terms: In the event you terminate for “Good
Reason” (as defined below) or are terminated involuntarily by JNI without Cause
(as defined below), and provided in either event that you execute a full release
of claims, in a form satisfactory to JNI, promptly following termination, you
will be entitled to receive the following severance benefits (i) an amount equal
to twelve months of your base salary and (ii) an amount equal to your annual at
target bonus for the fiscal year in which your termination occurs. For purposes
of this Agreement, “Cause” is defined as (i) willfully engaging in gross
misconduct that is demonstrably injurious to JNI; (ii) willful act or acts of
dishonesty or malfeasance undertaken by you; (iii) conviction of a felony; or
(iv) willful and continued refusal or failure to substantially perform your
duties with JNI (other than incapacity due to physical or mental illness);
provided that the action or conduct described in clause (iv) above will
constitute “Cause” only if such failure continues after the JNI CEO or Board of
Directors has provided you with a written demand for substantial performance
setting forth in detail the specific respects in which it believes you have
willfully and not substantially performed your duties thereof and you have been
provided a reasonable opportunity (to be not less than 30 days) to cure the
same. “Good Reason” means your termination of employment following the
expiration of any cure period (discussed below) following the occurrence,
without your express written consent, of one or more of the following: A change
in your reporting structure such that you no longer report to the Chief
Executive Officer of the Company or (ii) a reduction in your grade level below
Executive Vice President, or (iii) a material and substantial reduction in your
responsibilities. Good Reason”. You may not resign for Good Reason without first
providing the Company with written notice within sixty (60) days of the event
that you believe constitutes “Good Reason” specifically identifying the acts or
omissions constituting the grounds for Good Reason and a reasonable cure period
of not less than thirty (30) days following the date of such notice.
The Company also has entered into a form of Change in Control Agreement with its
executive officers that provides for severance benefits under certain
circumstances following a change in control. For your reference, the current
form of the foregoing Change in Control Agreement is attached to our Quarterly
Report on Form 10-Q for the quarter ended March 31, 2007. However, as you are
aware, the Compensation Committee is considering certain changes to the form of
the Change in Control Agreement (including changes to take into account Internal
Revenue Code section 409A) which are expected to be approved at the November
meeting of the Compensation Committee. Subject to approval of the Compensation
Committee, JNI will enter into with you the new form of executive Change in
Control Agreement promptly following its approval by the Compensation Committee.
Benefits; Expenses: You will be entitled to receive the employee benefits made
available to other employees and officers of the Company to the full extent of
your eligibility. We have put a great deal of emphasis on our benefits, and
expect that they will continue to evolve as we grow and as the needs of our
people and their families change. JNI shall reimburse you for all reasonable
business and travel expenses actually incurred or paid by you in the performance
of your services on behalf of the Company, in accordance with the Company’s
expense reimbursement policy as from time to time in effect.
Proprietary Information Agreement: Upon commencement of your employment, you
will sign the Company’s standard employee confidentiality, invention assignment
and non-competition agreement.
Board Membership: By accepting this offer, you hereby tender your resignation as
a member of the Board of Directors of JNI effective immediately prior to your
commencement of employment. As a result, your existing stock options will cease
to vest upon such date and will terminate 90 days following the commencement of
your employment. You also agree that you will cease to be a member of the Audit
Committee of the Board effective upon the date that you accept this offer.
Confidentiality: Except as required by applicable laws, neither party shall
disclose the contents of this agreement without first obtaining the prior
written consent of the other party, provided, however, that you may disclose
this agreement to your attorney, financial planner and tax advisor if such
persons agree to keep the terms hereof confidential.
Arbitration: Any claim, dispute or controversy arising out of this Agreement,
the interpretation, validity or enforceability of this Agreement or the alleged
breach thereof shall be submitted by the parties to binding arbitration by the
American Arbitration Association, provided, however, that this arbitration
provision shall not preclude the Company from seeking injunctive relief from any
court having jurisdiction with respect to any disputes or claims relating to or
arising out of the misuse or appropriation of the Company’s trade secrets or
confidential and proprietary information. Judgment may be entered on the award
of the arbitration in any court having jurisdiction.
For purposes of federal immigration law, you will be required to provide to JNI
documentary evidence of your identity and eligibility for employment in the
United States. Such documentation must be provided to us within three business
days of your date of hire with

 



--------------------------------------------------------------------------------



 



JNI, or our employment relationship with you may be terminated. A complete list
of acceptable documents is provided with this offer. Please bring the
appropriate documents on your first day of employment to insure legal
employment.
This offer is contingent upon your obtaining the requisite immigration status
and employment authorization. If you are a foreign national requiring work
authorization to begin employment, you must contact the Company’s Immigration
Department at immigration@juniper.net to initiate the visa process. The Company
will submit a petition on your behalf to obtain employment authorization, as
well as file visa applications for your immediate dependent family members. The
Company will pay the legal fees and costs related to these filings. Due to the
number of work visas available each year is limited by the U.S. government, the
Company reserves the right to withdraw or suspend this offer if the Company is
not able to obtain work authorization for you in a reasonable period of time.
Please note that if you currently have employment authorization such as
practical, curricular or academic training (F-1 or J-1), you must contact the
Company’s Immigration Department before beginning employment.
If you choose to accept this offer, your employment with the Company will be
voluntarily entered into and will be for no specified period. As a result, you
will be free to resign at any time, for any reason or for no reason, as you deem
appropriate. The Company Networks will have a similar right and may conclude its
employment relationship with you at any time, with or without cause.
You may accept this offer by signing below and faxing a copy to my attention at
(408) 936-3053. This offer will be valid until November 8, 2008 after which we
will consider this offer closed.
We are delighted to have you join us at Juniper Networks. Welcome aboard!
Very truly yours,
/s/ Steven Rice
Steven Rice
EVP, Human Resources
Juniper Networks
===========================================================     
I accept the terms of this letter and agree to keep the terms of this letter
confidential.

     
 /s/ Michael J. Rose
   11/6/2008
 
   
Signature
  Date Signed

Start date: Monday, November 10, 2008

 